Citation Nr: 1502444	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  08-39 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for colitis.

4.  Entitlement to service connection for a heart disorder, to include a functional heart murmur, to include as a result of exposure to herbicides.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for prostate cancer as a result of exposure to herbicides. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to July 1961 and April 1964 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania (hereinafter, Agency of Original Jurisdiction (AOJ)). 

In August 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO, and, in March 2013, he testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  At the Board hearing, the Veteran's representative then of record, the New Jersey Department of Military and Veterans Affairs, did not appear.  The Veteran elected to go forward without a representative present and was instead assisted with the presentation of his case by a VA RO employee.  Transcripts of both hearings are associated with the record on appeal. 

In June 2013 and February 2014, the Board remanded the claims in appellate status for additional development.  After review of the completed development, unfortunately, the Board finds that an additional remand is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  In this regard, while the majority of the evidence is located in the VBMS, Virtual VA contains additional VA treatment records and a copy of the March 2013 Board hearing transcript.

In July 2014, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) electing the Disabled American Veterans as his representative in this appeal.

The Board further notes that, in a VA Form 21-4138 submitted in March 2009, the Veteran advised VA that his full legal name differed from his name identified on his DD Form 214.  The Board has revised the appeal caption to reflect this fact.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets any further delay in adjudicating this appeal, but finds that VA has not satisfied its duty to assist the Veteran in developing his claims at this time.


A.  Records in the possession of a federal agency

The Board first observes that VA must make as many requests as necessary to obtain relevant records from a federal agency unless it is determined that such records do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  

In February 2014, the Board remanded this appeal, in part, to assist the Veteran in obtaining records from the Philadelphia Naval Hospital and Clinic from the time of his service discharge in May 1983 until 1993 (when this clinic reportedly closed).  In response, the AOJ submitted a search of records with the National Personnel Records Center (NPRC) through the Personnel Information Exchange System (PIES) for all records from "<<05/02/1983>> TO <<12/31/1983>>" and from "<<01/01/1993, <<12/01/1993>>."  The NPRC provided a negative response for the years 1983 and 1993. 

Unfortunately, the AOJ's record request does not reflect that they requested all records from the Philadelphia Naval Hospital and Clinic from May 1983 to 1993.  Rather, the PIES request for all records appears to reflect that records were requested for the years 1983 and 1993 only.  The Board, therefore, finds that another records request must be made.  38 C.F.R. § 3.159(c)(2).

Additionally, the Board observes that the Veteran's service treatment records (STRs) for his period of service from August 1957 to July 1961 have not been located.  Given the Veteran's March 2009 report that his legal name differs from the name listed on his DD Form 214s, the Board finds that an additional attempt to obtain all STRs should be made using his full legal name.

B.  Verification of herbicide exposure

The Board next observes that the Veteran claims entitlement to service connection for prostate cancer and/or ischemic heart disease on a presumptive basis as due to herbicide exposure.  He contends that he was exposed to herbicides while conducting coastal combat operations aboard the U.S.S. Benjamin Stoddard and the U.S.S. Furse in Vietnam.  Specifically, he alleges that the U.S.S. Furse took incoming fire from the coast of Vietnam and that both ships made inland trips to Vietnam near the Saigon and Mekong Rivers.

The Veteran's service personnel records (SPRs) reflect his service aboard the U.S.S. Benjamin Stoddard from April 1964 to April 1966.  A ship history for the U.S.S. Benjamin Stoddard, a guided missile destroyer, reflects service with Task Force (TF) 7 at various times between December 1965 and March 1966.  In August 2009, the Center for Unit Records and Research (CURR) reported that, in 1965, the U.S.S. Benjamin Stoddard engaged in operations in the vicinity of the Hawaiian Islands, Subic Bay, and the South China Sea.  From December 22-24, 1965, the ship conducted Naval Gunfire Support operations in the coastal waters of Vietnam against Viet Cong positions.  The ship then returned to the South China Sea and the Gulf of Tonkin.  On January 4, 1966, and from February 12-13, 1966, the U.S.S. Benjamin Stoddard again conducted Naval Gunfire Support operations in the coastal waters of Vietnam.  During the remainder of 1966, the ship was in the Gulf of Tonkin, Okinawa, Japan, Subic Bay, and Hong Kong, before returning to Pearl Harbor in May.

The Veteran's SPRs also reflect that he was stationed aboard the U.S.S. Furse from November 1967 to February 1969.  A ship history for the U.S.S. Furse, a Gearing-class destroyer, recounts a history of shore bombardment operations in the Gulf of Tonkin.  CURR has reported that, in 1968, the USS Furse engaged in operations in Subic Bay and the Gulf of Tonkin.  From August 18 to September 12, 1968, the ship conducted plane guard operations in support of U.S.S. America and Naval Gunfire Support operations in the coastal waters of Vietnam near Phan Thiet.  From September 28 to October 10, 1968, the U.S.S. Furse conducted operations in support of Operation Sea Dragon off the coast of North Vietnam by attacking water-borne logistics craft and conducting Naval Gunfire Support operations against shore targets.  During such period, the U.S.S. Furse received hostile fire by North Vietnam shore batteries that resulted in one direct hit on the flight deck, resulting in superficial damage to the ship and an injury to one crewmember.  The U.S.S. Furse returned to Norfolk in November 1968.  

CURR further indicated that the available documents do not normally annotate individuals arriving or going ashore on a routine basis.

As noted in the prior remand dated June 2013, the Veteran may establish his entitlement to service connection for prostate cancer and/or ischemic heart disease on a presumptive basis with proof of herbicide exposure.  38 C.F.R. § 3.309(e).

In pertinent part, the Veteran's off shore Vietnam combat duties (referred to as "Blue Water" service) aboard the U.S.S. Benjamin Stoddard and the U.S.S. Furse do not meet the regulatory definition of "Service in the Republic of Vietnam" to allow for presumptive exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  However, the presumption of herbicide exposure would attach to any shipboard operations which occurred in the inland waters of Vietnam, which include the rivers, canals, estuaries and delta areas of Vietnam (referred to as "Brown Water" service).  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.

As noted by the AOJ, neither the U.S.S. Benjamin Stoddard nor the U.S.S. Furse has been identified as having entered the inland waterways of Vietnam.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  To date, the research provided by CURR does not establish inland water service for either the U.S.S. Benjamin Stoddard or U.S.S. Furse.

Nonetheless, VA has observed that some larger Blue Water Navy vessels, including destroyers, periodically entered inland waterways (such as the Saigon River in the southern delta area) to provide gun support for land-based or riverine operations.  See Veterans Benefits Administration (VBA) Training Letter 10-6 (Sept. 9, 2010).  As such, VA has specific evidentiary development procedures in place which include researching a ship's location through deck log research.  Id.  See M21-1MR at IV.ii.1.H.28.J.

As a result of prior Board remand directives, the AOJ contacted the National Archives Records Administration (NARA) who, by letter dated July 18, 2014, reported providing deck log entries for the U.S.S. Benjamin Stoddard and the U.S.S. Furse during time periods that these ships had been in Vietnamese Waters.  Unfortunately, the electronic claims folders do not reflect any deck logs being associated with the claims folder at or about the time of receipt of this letter.  Notably, the record does contain deck logs for the U.S.S. Furse in October 1968 which had been provided by the Veteran himself.

As such, the Board must remand this claim to associate with the claims folder deck logs for the U.S.S. Benjamin Stoddard and the U.S.S. Furse.  Additionally, upon receipt of the deck logs, the AOJ should forward these documents to the United States Army and Joint Services Records Research Center (JSRRC), formerly known as CURR, for a determination as to whether any of the reported locations establish inland water service in Vietnam.  In this respect, the Board does not view itself or the AOJ as possessing the competence to interpret longitude and latitude position charts.

C.  Records from Dr. Lawrence

The Board's February 2014 remand directed the AOJ to obtain records from Dr. Lawrence, who reportedly conducted an electrocardiogram in March 2013.  The AOJ has made several unsuccessful inquiries directed to VA facilities as well as the Philadelphia Naval Hospital and Clinic for these records.  The Veteran has testified to being referred to Dr. Lawrence for a cardiovascular evaluation by his private primary care provider.  A review of the electronic record reveals that a complete cardiovascular examination report from Dr. Lawrence was among treatment records from the Veteran's primary care provider received on November 27, 2013.  Thus, the Board deems this remand directive to be satisfied.

D.  August 2008 DRO hearing transcript
		
The Board next notes that the February 2014 remand directed the AOJ to associate with the claims folder a copy of an August 2008 DRO hearing transcript.  The AOJ indicated an inability to obtain a copy of this hearing transcript.  However, the record reflects that the August 2008 DRO hearing transcript had been associated with the claims folder but had been incorrectly labeled in VBMS.  The Board has corrected the electronic labeling of this document.  Thus, the Board's remand directives on this matter have been deemed satisfied.

E.  VA examinations

VA will provide a medical examination or obtain a medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  This third prong merely requires that the evidence of record indicate the claimed disability or symptoms "may be" associated with the Veteran's service, so is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The record reflects that the Veteran was treated for a left shoulder muscle strain in December 1975 with no further documented lay or medical evidence of left shoulder disability until many decades after service.  An October 2013 VA examination report first reflected a current diagnosis of mild chronic left shoulder strain which was at least as likely as not due to his military service.  However, in an addendum opinion that same month which had benefit of review of the claims folder, the VA examiner found that the Veteran's left shoulder was not due to military service based, in part, upon normal clinical findings on the service separation examination report. 

In February 2014, the Board determined that this opinion was inadequate for adjudication purposes as it did not take account the Veteran's report of chronic left shoulder complaints since service or include a specific discussion of the December 1975 STR.  An addendum opinion from a different VA examiner in October 2014 found the Veteran to have limitation of movement of the left shoulder producing pain.  The examiner, however, was unable to determine the precise etiology based on the available information.  The examiner did opine that the current left shoulder condition was less likely than not related to the Veteran's military service based upon normal clinical findings after the December 1975 episode of left shoulder strain.  

The Board's February 2014 remand directive requested the examiner to review a March 2007 private treatment whole body scan, which had been interpreted as showing degenerative type activity at both shoulders, as well as medical records reflecting complaint of left shoulder pain in 2007.  Unfortunately, the examiner was unable to locate these documents.  Nonetheless, given normal x-ray findings at the current time, the examiner stated that the fact that the Veteran reported shoulder pain in 2007 with "degenerative type activity" being diagnosed would not change his opinion as there was no nexus with 50% or greater probability between any 2007 or later arthritic shoulder complaints/diagnosis to a single episode of left shoulder strain over 30 years prior that was found to be resolved on multiple subsequent military examinations.

The Board observes that the March 2007 bone scan results was among a packet of private medical records received by VA on October 23, 2008.  The Veteran's reports of left shoulder pain as early as 2007 are located in VA clinic records received on December 9, 2008 and private treatment records received on October 3, 2011.  Furthermore, a review of the August 2008 DRO hearing transcript reflects the Veteran's report of two separate left shoulder injuries in service.

To ensure completeness of the examiner's opinion, the Board will request an addendum opinion requesting review of the medical records which could not be located and the August 2008 allegation of two separate left shoulder injuries. 

With respect to the claimed gastrointestinal disorders, the Veteran's STRs reflect his treatment for gastritis and colitis in 1977 with some associated weight loss.  He was treated with Maalox and Mylanta.  An upper gastrointestinal (GI) series test in October 1977, to evaluate a history of epigastric burning of 1 years' duration relieved with food, milk and Mylanta, was interpreted as normal.  The Veteran had further treatment for gastritis in April 1983, which occurred after his separation examination.  The available post-service medical records do not reflect any treatment for any gastrointestinal disorder, but the Veteran has testified to recurrent gastrointestinal symptoms since his service which he has self-treated with over-the-counter medications such as Mylanta and Maalox.  On this record, the Board finds that the low threshold for obtaining a medical opinion has been met.  

With respect to the eye disability claim, the Board notes that, since the February 2014 remand, VA has received records of the Veteran's private eye treatment reflecting current diagnoses of pterygium, cataracts and post-vitreous detachment.  The available STRs reflect a clinical finding of beginning pterygium in April 1977.  Thus, the Board finds that VA examination is warranted to determine whether any currently manifested eye condition, to include pterygium, either first manifested in service and/or is causally related to an event in service.  

Accordingly, this case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the following records in the possession of a federal agency:

a) the Veteran's STRs for his period of service from August 1957 to July 1961 and from April 1964 to May 1983 using his legal name of Roscoe Henry Smith;

b) the Veteran's medical records from the Philadelphia Naval Hospital and Clinic from May 1983 to 1993 using the names of Roscoe Henry Smith and Henry Smith; and

c) the Veteran's medical records from the Philadelphia, Pennsylvania, and Wilmington, Delaware, VA facilities since February 26, 2014.

All efforts to obtain such records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that such records do not exist or that further efforts to obtain such verification would be futile.

2.  Associate with the claims folder the following documentary information:

a) deck logs for the U.S.S. Benjamin Stoddard for the time periods from (i) December 22-24, 1965; (ii) from January 4, 1966 to February 13, 1966; and (iii) any other time period in 1966 wherein service was performed in the waters of Vietnam; and

b) deck logs for the U.S.S. Furse for the time periods from (i) August 18 to September 12, 1968 and (ii) from September 28 to October 10, 1968.

All efforts to obtain such records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that such records do not exist or that further efforts to obtain such verification would be futile.

3.  Upon receipt of the deck logs, the AOJ should forward the deck logs to JSRRC and request them to determine whether the U.S.S. Benjamin Stoddard and/or the U.S.S. Furse entered the inland waterways of Vietnam, as claimed by the Veteran, based upon an analysis of the longitude and latitude position charts.

4.  After obtaining any outstanding treatment records, return the claims file to the VA examiner who conducted the Veteran's October 2014 examination for his left shoulder disability.  The claims file must be made available, to include access to Virtual VA and VBMS (or printout of the relevant evidence from these systems) to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  If the October 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner must identify all left shoulder disorders found to be present, to include consideration of a diagnosis of chronic left shoulder strain.  With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not such disability is related to the Veteran's military service, to include his documented December 1975 complaints of left shoulder pain with an impression of muscle strain of the left shoulder and his August 2008 report of two separate left shoulder injuries in service.

The examiner should further consider whether the Veteran developed arthritis of the left shoulder within one year of his separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had arthritis of the left shoulder within one year after May 1, 1983, his date of separation from service, and, if so, to describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the December 1975 STR showing complaints of left shoulder pain with an impression of muscle strain of the left shoulder, the Veteran's allegation of chronic left shoulder symptoms since service, his August 2008 testimony of two separate shoulder injuries in service and the October 2013 VA examination report which first reflected a diagnosis of mild chronic left shoulder strain which was at least as likely as not due to his military service, but was later revised as not being due to military service after a review of the STRs.

The examiner should also consider the post-service March 2007 private treatment record showing degenerative type activity at both shoulders as well as the treatment records which show complaints of shoulder pain beginning in 2007.  The examiner is hereby notified that the March 2007 private treatment record showing degenerative type activity at both shoulders is a bone scan study located among private medical records received by VA on October 23, 2008.  The Veteran's reports of left shoulder pain as early as 2007 are located in VA clinic records received on December 9, 2008 and private treatment records received on October 3, 2011.  

The examiner should provide the supporting rationale for any opinion expressed. 

5.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed gastrointestinal disorders.  The claims file must be made available, to include access to Virtual VA and VBMS (or printout of the relevant evidence from these systems) to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner must identify all gastrointestinal disorders found to be present, to include consideration of diagnoses of gastritis, GERD and colitis.  With respect to each such disorder diagnosed (other than disability due to refractive error which need not be addressed as refractive error is not subject to service connection), the examiner should offer an opinion as to whether it is at least as likely as not that such disorder either first manifested in service, or is causally related to an event in service. 

In providing this opinion, the examiner should consider the following evidence:
* an October 1973 STR reflecting treatment for viral gastroenteritis;
* an April 1977 STR reflecting complaint of nagging thorax pain with eating;
* a September 1977 STR reflecting complaint of nausea, vomiting, occasional epigastric burning and an undocumented weight loss of 15 pounds diagnosed as gastritis/colitis;
* an October 1977 STR reflecting complaint of frequent epigastric burning only between meals with a continuing prescription of Mylanta and Maalox as well as an increased fiber diet;
* a March 1980 physical examination reflecting a report of weight loss;
* the Veteran's denial of gastrointestinal symptoms on his February 1983 separation examination;
* an April 1983 STR reflecting treatment for resolving gastritis;
* the Veteran's report of continuous gastrointestinal symptoms since service discharge treated with over-the-counter medications; and
* any additional medical records added to the record since this remand.

The examiner should provide the supporting rationale for any opinion expressed.

6.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his current eye disorders.  The claims file must be made available, to include access to Virtual VA and VBMS (or printout of the relevant evidence from these systems) to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner must identify all current eye disorders found to be present, to include consideration of diagnoses of pterygium, cataracts, and post-vitreous detachment.  With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not that such disorder either first manifested in service, or is causally related to an event in service. 

In providing this opinion, the examiner should consider the following evidence:
* an October 1973 physical examination reflecting assessments of orthophoria distant and 2 diopters exophoria near;
* a July 1976 STR reflecting treatment for conjunctivitis and chalazion;
* an April 1977 STR reflecting a finding of beginning pterygium;
* a May 1979 STR reflecting complaint of itchy, red and watering eyes with an impression of allergic versus histamine reaction;
* a July 1981 STR reflecting an assessment of beginning presbyopia;
* an April 1984 eyeglass prescription;
* the Veteran's August 2008 testimony of visual acuity problems after being treated for debris in his eye in service;
* the Veteran's October 2013 testimony that his cataracts and glaucoma were due to exposure to chemicals and dust while cleaning without the use of protective goggles; and
* any additional medical records added to the record since this remand.

The examiner should provide the supporting rationale for any opinion expressed.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

